Citation Nr: 1612580	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of oral medication, insulin, and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.27, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in June 2011 the Veteran filed his claim seeking an increased rating for his diabetes mellitus, type II.  A letter dated in July 2012 satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In particular, this letter apprised the Veteran of the types of evidence that could substantiate his increased rating claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Furthermore, the July 2012 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the July 2012 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's VA and private treatment records.  The Veteran has been afforded a VA examination in August 2012.  The August 2012 VA examination report was thorough and the clinical findings were responsive to the rating criteria.  Thus, the Board concludes that the August 2012 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the duty to assist has been met.
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than the assigned 20 percent disability rating.  

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code 7913, a 20 percent rating is assigned when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  

VA treatment records dated in April 2012 and June 2012 reveal that the Veteran's diabetes mellitus is treated with insulin, oral medications, and a restricted diet. 

The Veteran was afforded a VA examination in August 2012.  He reported that his diabetes mellitus is treated with insulin and oral medications.  The examiner stated that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  He denied any hospitalization for ketoacidosis or hypoglycemic reactions.  The examiner indicated that the Veteran does not require restrictions in his activities due to his diabetes mellitus.  The VA examiner opined that Veteran's peripheral neuropathy and nephropathy, or renal dysfunction, are a complication of the Veteran's service-connected diabetes mellitus.  The VA examiner also opined that the Veteran's hypertension is due to his diabetes mellitus.  The examiner concluded that the Veteran's diabetes mellitus do not impact his ability work.  

In the Veteran's September 2012 notice of disagreement, he stated that his activities have been limited due to his diabetes.

VA treatment records dated in April 2013 and August 2014 reflect that the Veteran continued insulin, oral medications, and a restricted diet for his diabetes without any acute symptoms or incident.  

A May 2014 private treatment record shows a recommended restricted diet and notes that the Veteran's physical activities are not limited. 

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  The medical evidence demonstrates that the Veteran's diabetes mellitus has been treated with a restricted diet, oral medications, and insulin.  There has been no evidence of any regulation of activities.  Moreover, while he is shown to have episodes of hypoglycemia and/or ketoacidosis, he has never been hospitalized for such.  The Board finds that these facts are consistent with the 20 percent rating currently assigned for diabetes mellitus and that a higher rating, in excess of 20 percent, has not been shown.  

The Veteran claims that his activities have been limited due to his diabetes.  See Veteran's notice of disagreement dated September 2012.  The Veteran is certainly competent to report the symptoms of his diabetes and their effects on his occupation and activities of daily living.  However, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 360.  To this end, the objective medical evidence reflects that there has been no regulation of activities at any time throughout the appeal period.  Notably, the August 2012 VA examination report and the May 2014 private treatment record demonstrate that the Veteran's activities have not been limited.  Therefore, the Board finds that the Veteran's statement concerning his limited activities is of minimal probative value and is outweighed by the medical evidence of record.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  

The August 2012 VA examiner indicated that peripheral neuropathy, nephropathy, and hypertension are related to his service-connected diabetes mellitus.  The Veteran is in receipt of separate evaluations for peripheral neuropathy and hypertension; his nephropathy has not been shown to be symptomatic.  Therefore, the Board finds that the evidence does not support additional, separate compensable disability ratings for complications of the service-connected diabetes mellitus.

Accordingly, the Veteran's symptoms of the diabetes mellitus, type II, most nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7913 and a higher rating is not warranted.  The appeal of this issue is denied.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's service-connected diabetes mellitus.  As indicated above, the August 2012 VA examination report and treatment records noted the Veteran's treatment of his diabetes mellitus and complaints thereof.  Crucially, his signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his diabetes mellitus is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Here, the record shows that the Veteran is in receipt of TDIU, effective May 2011.  Furthermore, the August 2012 VA examiner indicated that diabetes should not impact the Veteran's ability to work and the Veteran has not asserted otherwise.   


ORDER

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


